TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD FINANCIAL STATEMENTS JUNE 30, 2008 (UNAUDITED) Contents Page Financial Statements Balance Sheets as of June 30, 2008 (unaudited) 1 Statements of Operations for the Six Months Ended June 30, 2008 and 2007 (unaudited) 2 Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 (unaudited) 3 Notes to Financial Statements (unaudited) 4-13 TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD BALANCE SHEETS AS OF JUNE 30, 2008 (UNAUDITED) AS OF DECEMBER 31, 2007 ASSETS CURRENT ASSETS Cash & cash equivalents $ - $ 393,813 Accounts receivable, net - 477,836 Inventory - 367,304 Advances to suppliers - 84,583 Other receivables - 142,366 Advance to management - 6,318,372 Total current assets - 7,784,274 PROPERTY AND EQUIPMENT, net 2,448,410 2,391,191 LAND USE RIGHT, net 378,335 359,855 TOTAL ASSETS $ 2,826,745 $ 10,535,320 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ - $ 3,176 Unearned revenue - 164,432 Tax payable 405,632 1,560,648 Total current liabilities 405,632 1,728,256 CONTINGENCIES SHAREHOLDERS' EQUITY Paid in capital 712,862 712,862 Statutory reserves 1,095,607 1,073,570 Accumulated other comprehensive income 322,771 613,876 Retained earnings 289,873 6,406,756 Total shareholders' equity 2,421,113 8,807,064 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 2,826,745 $ 10,535,320 -1- TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2008 2007 Net sales $ 865,287 $ 6,156,617 Cost of goods sold 379,616 2,853,886 Gross profit 485,671 3,302,731 Operating expenses Selling expenses 69,252 668,738 General and administrative expenses 122,593 165,145 Total operating expenses 191,845 833,883 Income from operations 293,826 2,468,848 Non-operating income (expenses) Interest income - 5,995 Other expenses - (259 ) Total non-operating income - 5,736 Income before income tax 293,826 2,474,584 Income tax 73,456 598,021 Net income 220,370 1,876,563 Other comprehensive income Foreign currency translation (291,105 ) 134,675 Comprehensive Income (loss) $ (70,735 ) $ 2,011,238 -2- TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 220,370 $ 1,876,563 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 96,534 89,043 (Increase) decrease in current assets: Accounts receivable - (179,886 ) Other receivables - (1,436,317 ) Inventory 379,616 7,187 Increase (decrease) in current liabilities: Accounts payable (3,282 ) - Unearned revenue (132,268 ) (72,228 ) Other payables - 17,394 Tax payable (1,218,769 ) 124,976 Net cash provided by (used in) operating activities (657,799 ) 426,732 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property & equipment (312 ) - Net cash used in investing activities (312 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in advance to management 251,096 148,263 Decrease in advance from shareholder - (155,488 ) Dividend paid - (837,042 ) Net cash provided by (used in) financing activities 251,096 (844,267 ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS 13,202 44,751 NET DECREASE IN CASH & CASH EQUIVALENTS (393,813 ) (372,784 ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD 393,813 2,002,737 CASH & CASH EQUIVALENTS, END OF PERIOD $ - $ 1,629,953 Supplemental Cash flow data: Income tax paid $ 1,120,853 $ 615,024 Interest paid $ - $ 3,903 -3- TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD NOTES TO FINANCIAL STATEMENTS JUNE 30, 2, 2007 (UNAUDITED) 1.
